PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Deng et al.
Application No. 15/799,874
Filed: 31 Oct 2017
For: Array Power Supply-Based Screening of Static Random Access Memory Cells for Bias Temperature Instability
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed on August 23, 2020.

On October 22, 2019, the examiner issued a non-final Office action, which set a shortened statutory period for reply of three months from the mailing date of the communication to avoid abandonment. No extensions of time pursuant to 37 CFR 1.136(a) were obtained. In the absence of receiving a timely and proper reply to the non-final Office action of October 22, 2019, the application became abandoned on January 23, 2020. On August 20, 2020, the Office issued a Notice of Abandonment.  

On August 23, 2020, applicant filed the present petition to withdraw holding of abandonment. On petition, applicant explains: 

         When the Applicant reviewed the non-final Office Action the Applicant observed that the non-final Office Action contained an improper nonstatutory double patenting rejection for Claims 15-19 over U.S. Patent Number 9,676,643. The Applicant submits that the Assignee for this case, Texas Instruments Incorporated, does not own U.S. Patent Number 9,676,643 and never owned U.S. Patent Number 9,676,643. Instead, U.S. Patent Number 9,676,643 is assigned to Schott AG. The Applicant submits that they do not have the authority to submit a terminal disclaimer over a patent owned by another company. Furthermore, the subject matter of U.S. Patent Number 9,676,643 is unrelated to the subject matter of Claims 15-19.

          The Applicant was only able to respond to a portion of the non-final Office Action, which was the nonstatutory double patenting rejection of Claims 1-14 over U.S. Patent Number 9,805,788. Therefore, the Applicant filed an eTerminal Disclaimer over U.S. Patent Number 9,805,788 on October 22, 2019. The Applicant also received an approval of their eTerminal Disclaimer on October 22, 2019. The Applicant assumed that they would receive a Notice of Allowance for Claims 1-14 or a correction/clarification of the incorrect nonstatutory double patenting rejection of Claims 15-19 over U.S. Patent Number 9,676,643.

Petition, 08/23/20, pp. 1-2.

The Office notes that the non-final Office action of October 22, 2019, set a three-month shortened statutory period from the mailing date of the Office action to submit a proper reply. Pursuant to 37 CFR 1.135:

(a) If an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136, the application will become abandoned unless an Office action indicates otherwise.
(b) Prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require…

A review of the Image File Wrapper for this application reveals applicant failed to reply to the non-final record mailed on October 22, 2019, within the statutory response period set in the Office action. As stated in 37 CFR 1.135, an application will become abandoned if no action is taken by applicant within the response period. It is applicant’s responsibility to take action to save the application from abandonment and continue prosecution of the application, unless and until an Office action indicates otherwise. As the six-month statutory period approached, applicant should have taken some action to maintain prosecution rather than wait until the response period expired. If applicant disagreed with the correctness or requirements set forth in an Office action, applicant was required to respond by filing the requested reply or to dispute the accuracy of the Office communication in writing with in the period set in the Office action. Once the six-month period lapsed without any written response from applicant, the application becomes abandoned by statute. An applicant cannot choose not to respond in writing (e.g., file required reply or dispute the accuracy of an Office communication in writing) within a set response period and expect to avoid the consequence of abandonment of the application. Accordingly, withdrawal of holding of abandonment is not warranted under the circumstances in this case.

In view of the above, the petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Any request not filed within two months of this decision may be dismissed as untimely. See 37 CFR 1.181(f).  Extensions of time under 37 CFR 1.136(a) are NOT permitted. This is NOT a final agency action within the meaning of 5 U.S.C. 704.

Applicant may wish to consider filing a petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) (see Form PTO/SB/64). A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

The required reply to the outstanding Office action (unless previously filed);1
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web

Questions directly related to this decision may be directed to the undersigned at (571) 272-3211. Any questions regarding the filing of a proper reply to the non-final Office action or the examination of the application should be directed to the examiner.

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
    

    
        1 The required reply to a non-final action in a nonprovisional application abandoned for failure to prosecute may be either: (1) an argument or an amendment under 37 CFR 1.111 or (2) the filing of a continuing application under 37 CFR 1.53(b). See MPEP 711.03(c)(II)(A)(4)(a). The Office notes that a reply to a non-final Office action consisting sole of a terminal disclaimer is not a complete and fully responsive reply because it is not accompanied by either an argument or amendment under 37 CFR 1.111.